Case 2:21-cv-05657-DSF-ADS Document 19 Filed 09/09/21 Page 1 of 1 Page ID #:460

                                                                 JS-6


                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




    7020 VAN NUYS BLVD LLC,             CV 21-5657 DSF (ADSx)
         Plaintiff,
                                        JUDGMENT
                     v.

    NATIONWIDE MUTUAL
    INSURANCE CO., et al.,
        Defendants.



      The Court having granted a motion to dismiss without leave to
    amend,

       IT IS ORDERED AND ADJUDGED that Plaintiff take nothing, that
    the action be dismissed with prejudice, and that Defendants recover
    costs of suit pursuant to a bill of costs filed in accordance with 28
    U.S.C. § 1920.



    Date: September 9, 2021            ___________________________
                                       Dale S. Fischer
                                       United States District Judge
